John Hancock Funds III 601 Congress Street Boston, Massachusetts 02210-2805 December 9, 2010 VIA EDGAR Division of Investment Management Securities and Exchange Commission F Street, N.E. Washington, D.C. 02549 Attention: Brion R. Thompson, Esq. Re: John Hancock Funds III — File Nos. 333-125838 and 811-21777 Post-Effective Amendment No. 28 to Registration Statement on Form N-1A filed November 4, 2010 Dear Mr. Thompson: This letter is in response to the comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “SEC”) that you conveyed to us in telephone conversations on Thursday, December 9, 2010 and Tuesday, November 30, 2010, with respect to post-effective amendment number 28 to the registration statement of John Hancock Funds III (the “Trust”) on Form N-1A (the “Amendment”), which was filed with the SEC on November 4, 2010 pursuant to Rule 485(a) under the under the Securities Act of 1933, as amended (the “Securities Act”) (Accession No. 0000950123-10-101104). The purpose of the amendment was to register Class A, Class I and Class NAV shares of a new series of the Trust, John Hancock International Value Equity Fund (the “Fund”). The Fund currently has no assets. It is anticipated that the Fund will acquire all of the assets of Optique International Value Fund (the “Optique Fund”), a series of Optique Funds, Inc., subject to approval of the Optique Fund’s shareholders at a special meeting scheduled to be held on February 9, 2011 (the “Reorganization”).
